FILED 

                                                                    FEBRUARY 16,2016 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                         )
                                             )         No. 31154-6-III
                      Respondent,            )
                                             )
       v.                                    )
                                             )
DAVID BRUCE GUNKEL-RUST,                     )         UNPUBLISHED OPINION
                                             )
                      Appellant.             )

      FEARING, J. ­

      Will the real Kali May Bleichner please stand up? To Tell the Truth, television
program, modified.

      This appeal asks us to address the quantum of evidence needed to prove that the

victim of an assault is the same person protected by a no-contact order. David Bruce

Gunkel-Rust assaulted a Kali Bleichner and a protective order also shielded a Kali

Bleichner. No Kali Bleichner testified at trial. We hold that sufficient circumstantial

evidence presented by the State warranted a finding that the two Kali Bleichners were the
No. 31 154-6-II1
State v. Gunkel-Rust


same person and merited a conviction for violation of the protective order. Thus, we

affirm Gunkel-Rust's conviction. We remand for resentencing, nonetheless.

                                      FACTS

       On July 11,2012, friends Jordan Brosius and Kali Bleichner joined each other in

Kennewick's Keewaydin Park. Brosius had first met Bleichner four years earlier through

Bleichner's ex-boyfriend, defendant David Gunkel-Rust. A court order prohibited

Gunkel-Rust from contact with Kali May Bleichner.

       As Jordan Brosius and Kali Bleichner walked through Keewaydin Park to a gas

station, David Gunkel-Rust appeared and approached Bleichner. Gunkel-Rust called

Bleichner a slut, asked with whose baby she was pregnant, and followed her as Bleichner

attempted to flee his presence. Gunkel-Rust backed Bleichner against a bathroom wall

and balled his fists. A worried Jordan Brosius called 9-1-1.

       Kennewick Police Officer Elizabeth Grant responded to J orddn Brosius'

emergency call. Officer Grant saw David Gunkel-Rust walk from the park bathrooms,

peer at her, and join ten to fifteen other people on a large park ben~h. Grant called: "Hey,

Bruce, come over here," and Gunkel-Rust complied. Verbatim Report of Proceedings

(VRP) (Sept. 20, 2012) at 44. Gunkel-Rust gave Grant his driver's license, and Grant

confirmed his identity. Officer Grant photographed Gunkel-Rust's right hand, which

showed a bleeding cut. Grant spoke with Kali Bleichner and observed that her right

upper lip was swollen and freshly bruised.

                                             2

No. 31 I 54-6-III
State v. Gunkel-Rust


                                      PROCEDURE

       The State of Washington charged David Bruce Gunkel-Rust with felony violation

of a postconviction protection order. The State alleged that Gunkel-Rust thrice

previously violated court protection orders or, in violating the protection order on July

II, he assaulted Kali Bleichner. The State also sought a domestic violence enhancement

on the charge.

       At the beginning of trial, David Gunkel-Rust personally addressed the court:

              THE COURT: Ok. We've entered the plea to the Second Amended
      Information. Are we ready for the jury?
              MR. ZEIGLER [Defense counsel]: No, Judge. The defendant wants
      to address the Court.
              MR. GUNKEL-RUST: I wpuld like to get the rest of my discovery.
              THE COURT: That's it?
              MR. GUNKEL-RUST: Urn, and I would like to know when and if
      I'm supposed to have my Miranda rights read to me when I get arrested.
              THE COURT: Well, I'm not in a position to answer that. That's a
      question for your attorney. You should ask him, and he's probably capable
      of telling you the answer to that.
              And with regard to the discovery, we're here on the eve of trial. I
      just think that's an untimely motion. So.
              MR. ZEIGLER: Judge, to address that issue, we had previously
      obtained the permission from the state. I provided him a copy of what I had
      in the file, police reports. Mr. Gunkel-Rust has a fundamental
      misunderstanding of the obligations of the state and the Court in regard to
      discovery. He's seen everything that I've got. In our last conversation he
      indicated to me that he thought it was my responsibility to find all of the
      people who were in the park at the alleged time, none of whom were in the
      police reports, but he said that he thought it was up to me to find them and
      get statements, and I told them it's not incumbent on defense counsel to do
      something like that, but he didn't understand that. I'm satisfied with the
      discovery. He basically hung up, terminated the conversation. I provided
      everything in discovery pursuant to the Court's order, and I gave him what

                                             3

I

I

!    No. 31154-6-111 

I
!
     State v. Gunkel-Rust 



I           1 had. 1 indicated to him that 1 interviewed the state's primary witness.

I
I
i
                    1 also reported to him on the results of that interview, and that's
            basically where we sit this morning. So I'm prepared for trial. I'm
            satisfied with the aggravators being off at this point in time. We've
I
            accomplished what we really needed to accomplish, and we're prepared to
!j          proceed.
i    Transcript (TR) (Sept. 17,2012) at 6-7.
IJ
            During trial, Jordan Brosius and Officer Elizabeth Grant testified. Kali
1
{

I    Bleichner did not. Brosius testified that she believed Bleichner was, at the time of
l

f    trial, either seventeen or eighteen years old. The trial court admitted as exhibits a


I
i
     postconviction no-contact order protecting Kali May Bleichner, judgments and

     sentences for Gunkel-Rust's four earlier no-contact order violations, five booking
II
!    photos of Gunkel-Rust, and a photo of Gunkel-Rust's bleeding hand.


I
i
~
            During deliberations, the jury asked how old Bleichner was on the date of the

     incident. The trial court responded, "You have heard all of the evidence." Clerk's Papers
I
I    (CP) at 57.
I,
~
~
~
i           The jury found David Bruce Gunkel-Rust guilty of felony violation of a court
i
i    order. The jury also found by special verdict that Gunkel-Rust's conduct in violating the
I
I    order constituted an assault and that Gunkel-Rust had previously been convicted at least

I
i
     twice for violating the provisions of a court order. The jury was not unanimous in
!
i    finding that Gunkel-Rust and Kali Bleichner were members of the same family or
1
l
     household and thus did not enter a verdict for a domestic violence enhancement. 

I

,

                                                   4

No. 31154-6-III
State v. Gunkel-Rust


       In compliance with the jury verdict, the trial court convicted David Bruce Gunkel-

Rust. In its findings, the judgment and sentence provided:

              If the crime [charged] is a drug offense, the type of drug involved is:
       [X] as charged in the Amended Information.

CP at 61. The trial court made no finding regarding Gunkel-Rust's present or future

ability to pay legal financial obligations. Nevertheless, the court ordered Gunkel-Rust to

pay $2,420 in financial obligations and to begin immediately making payments of $50

per month. Discretionary legal financial obligations comprised $1,220 of the total

amount of the financial obligations. Gunkel-Rust registered no objection during

sentencing to the financial obligations. The trial court sentenced Gunkel-Rust to thirteen

months' confinement, and also ruled

             (A) The defendant shall be on community placement or community
       custody for the longer of:
             (1) the period of early release. RCW 9.94A.728(1)(2); or
             (2) the period imposed by the court, as follows:
                     Count 1 for 12 months.

CP at 66.

                                  LA W AND ANALYSIS

       David Gunkel-Rust raises four contentions on appeal: (1) insufficient evidence

supports his conviction for a felony violation of a no-contact order, (2) the trial court

erred in imposing legal financial obligations without inquiring into his current and future

ability to pay, (3) the trial court erred in sentencing him to a variable term of community


                                              5

No. 31154-6-II1
State v. Gunkel-Rust


custody, and (4) the judgment and sentence contains a scrivener's error that should be

corrected. We reject Gunkel-Rust's first assignment of error and affirm his conviction.

We agree with his remaining assignments of error and remand for resentencing.

                                   Insufficient Evidence

       The State prosecuted David Bruce Gunkel-Rust, under RCW 26.50.110, for

felonious violation of a protection order. The statute reads, in relevant part:

              (1)(a) Whenever an order is granted under ... chapter ... 10.99 ...
       and the respondent or person to be restrained knows of the order, a
       violation of any of the following provisions of the order is a gross
       misdemeanor, except as provided in subsections (4) and (5) of this section:

               (4) Any assault that is a violation of an order issued under ...
       chapter ... 10.99 ... and that does not amount to assault in the first or
       second degree under RCW 9A.36.011 or 9A.36.021 is a class C felony, and
       any conduct in violation of such an order that is reckless and creates a
       substantial risk of death or serious physical injury to another person is a
       class C felony.
               (5) A violation ofa court order issued under ... chapter ... 10.99
        ... is a class C felony if the offender has at least two previous convictions
       for violating the provisions of an order issued under ... chapter ... 10.99.
        . .. The previous convictions may involve the same victim or other 

       victims specifically protected by the orders the offender violated. 


Violations of protection orders under subsections other than subsections (4) and (5) of

RCW 26.50.110 constitute gross misdemeanors.

       To convict David Bruce Gunkel-Rust for a felony under RCW 26.50.110, the State

needed to submit sufficient evidence for the jury to find the following elements beyond a

reasonable doubt: (1) a valid no-contact order existed at the time of the confrontation in


                                              6

No. 31154-6-111
State v. Gunkel-Rust


the park, (2) Gunkel-Rust knew the no-contact order existed, (3) the protective order

safeguarded the Kali Bleichner who Gunkel-Rust confronted, (4) Gunkel-Rust knowingly

violated the order, (5) the violation constituted an assault of Bleichner or Gunkel-Rust

had twice been previously convicted for violating a court order protecting anyone, and (6)

the violation occurred in the State of Washington. Gunkel-Rust only challenges the

sufficiency of the evidence to establish that the Kali Bleichner he confronted was the Kali

May Bleichner named in the protection order. He posits that another Kali Bleichner

might be the person protected under the no-contact order. He emphasizes that no one

testified to the middle name of the Kali Bleichner he confronted at the park.

       The State responds that the evidence sufficed for the jury to infer Kali Bleichner's

identity beyond a reasonable doubt. The State also expresses concern that requiring the

State to provide direct evidence of the identity of the person safeguarded by a protective

order would impede its ability to prosecute domestic violence, because many victims

avoid testifying out of fear of their abusers.

       Due process requires the State to prove, beyond a reasonable doubt, every element

of the crime charged. In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068,25 L. Ed. 2d 368

(1970). Evidence is sufficient if, after viewing it in the light most favorable to the State,

a rational trier of fact could find each element of the crime beyond a reasonable doubt.

State v. Green, 94 Wn.2d 216,221-22,616 P.2d 628 (1980); State v. Witherspoon, 180

Wn.2d 875, 883, 329 P.3d 888 (2014). A reasonable doubt is a doubt for which a reason

                                                 7

No. 31154-6-111
State v. Gunkel-Rust


based on the evidence exists. State v. Tanzymore, 54 Wn.2d 290,291 n.2, 340 P.2d 178

(1959). A defendant challenging the sufficiency of the evidence at trial admits the truth

of the State's evidence and all reasonable inferences therefrom. Witherspoon, 180 Wn.2d

at 883.

          David Gunkel-Rust suggests that direct evidence must prove the identity of a

domestic violence victim. The general rule, contrary to Gunkel-Rust's argument, is that

indirect evidence may support the jury's verdict. State v. Brooks, 45 Wn. App. 824, 826,

727 P.2d 988 (1986). A jury may draw inferences from evidence so long as those

inferences are rationally related to the proven facts. State v. Jackson, 112 Wn.2d 867,

875, 774 P.2d 1211 (1989). The jury may infer from one fact the existence of another

essential to guilt, ifreason and experience support the inference. Tot v. United States,

319 U.S. 463, 467, 63 S. Ct. 1241,87 L. Ed. 1519 (1943).

          David Gunkel-Rust relies principally on State v. Huber, 129 Wn. App. 499, 119

P.3d 388 (2005). The State charged Wayne Alan Huber with violating a protection order

and tampering with a witness. After Huber failed to appear at a preliminary hearing, the

State additionally charged Huber with bail jumping. At trial, the State's evidence

consisted solely of copies of the information for Huber's original charges, the court order

requiring Huber to appear, clerk's minutes indicating Huber had failed to appear, and the

bench warrant. The State did not call any witness to identifY the Wayne Huber present at

trial as the Wayne Huber who violated the order to appear. Huber moved to dismiss at

                                              8

No. 31154-6-111
State v. Gunkel-Rust


the close of evidence, which motion the trial court denied. On appeal, this court reversed

and held that identity of names alone was insufficient to prove a defendant's identity

beyond a reasonable doubt.

       This court wrote in State v. Huber:

               To sustain this burden when criminal liability depends on the
       accused's being the person to whom a document pertains-as, for example,
       in most if not all prosecutions for first degree escape, being a felon in
       possession of an item that a felon may not lawfully have, lying under oath
       on a written application, and being an habitual criminal-the State must do
       more than authenticate and admit the document; it also must show beyond a
       reasonable doubt '''that the person named therein is the same person on
       trial." Because "in many instances men bear identical names," the State
       cannot do this by showing identity of names alone. Rather, it must show,
       "by evidence independent of the record." that the person named therein is
       the defendant in the present action.
               The State can meet this burden in a variety of specific ways.
       Depending on the circumstances, these may include otherwise-admissible
       booking photographs, booking fingerprints, eyewitness identification, or,
       arguably, distinctive personal information. But the State does not meet its
       burden merely because the defense opts not to present evidence; if the State
       presents insufficient evidence, the defendant's election not to rebut it does
       not suddenly cause it to become sufficient.

129 Wn. App. at 502-03 (footnotes omitted).

       In State v. Huber, the State presented no evidence to relate the defendant on trial

to the person named in the order to appear. Thus, Huber does not stand for the

proposition that indirect evidence is always insufficient to establish the identity of a

person named in a document. Another Washington decision holds that the identity of a

defendant may be established by indirect evidence. In State v. Hill, 83 Wn.2d 558, 560,


                                              9

No. 31 154-6-III
State v. Gunkel-Rust


520 P .2d 618 (1974), our state high court ruled that identity involves a question or fact

for the jury and any relevant fact, either direct or circumstantial, which would convince

or tend to convince a person of ordinary judgment, in carrying on his everyday affairs, of

the identity of a person should be received and evaluated.

       We juxtapose State v. Huber with State v. Hill, 83 Wn.2d 558 (1974). Our

Supreme Court reversed Jimmy Hill's conviction for possession of narcotics on other

grounds, but held that the State presented sufficient evidence to identify Hill as the one

who committed the offense. Hill's presence in the courtroom during trial, references

during testimony to "the defendant" and "Jimmy Hill," and a jury verdict form containing

Hill's full name were adequate to establish Hill's identity. The state high court did not

find the omission of an in-court identification of Hill fatal to the State's conviction.

       State v. Huber involved the identity of the accused not the identity of one shielded

under a protective order. One might ask if looser standards apply to identifying a victim

or a person other than the accused. We need not resolve this question because distinctive

personal information confirmed that the Kali Bleichner Gunkel-Rust confronted at the

park was the Kali May Bleichner named in the protective order.

       Kali Bleichner is an uncommon name. Only one Kali Bleichner may reside in

Kennewick and its environs. Therefore, one might conclude that the victim of David

Bruce Gunkel-Rust's park assault must have been the subject of the no-contact order

imposed on Gunkel-Rust. In tum, one might argue that no further evidence was needed

                                              lO
No. 31154-6-111
State v. Gunkel-Rust


to identifY the woman Gunkel-Rust mugged at Keewaydin Park. We conclude that a rare

appellation may be evidence to include in a calculation to determine the sufficiency of

evidence, but State v. Huber requires more. The State during trial presented such

additional evidence.

       Viewing the evidence in the light most favorable to the State, the jury could have

reasonably inferred that the Kali Bleichner, about whom Jordan Brosius and Officer

Elizabeth Grant testified, was the Kali May Bleichner named as the protected party in the

no-contact order that David Gunkel-Rust violated. Witness Brosius met the Kali

Bleichner present in Keewaydin Park through Gunkel-Rust. Gunkel-Rust and the Kali

Bleichner named in the order were former boyfriend and girlfriend. Gunkel-Rust cNo. 31154-6-III
State v. Gunkel-Rust


discretionary obligations. Gunkel-Rust did not object to the imposition of any costs at

sentencing, but argues that he may still raise the assignment of error for the first time on

appeaL

         Whenever a person is convicted in superior court, the court may order the payment

oflegal financial obligations as part of the sentence. RCW 9.94A.760(1). The financial

obligations may include certain costs, including expenses incurred by the State in

prosecuting the defendant. RCW 10.01.160(1), (2). A $500 victim assessment fee is

mandated by RCW 7.68.035, and a $100 deoxyribonucleic acid (DNA) collection fee is

mandated by RCW 43.43.754(1). Neither fee is subject to the defendant's ability to pay.

       By statute, the court is not authorized to order a defendant to pay discretionary

fees unless he or she is or will be able to pay them. RCW 10.01.160(3). In determining

the amount and method of payment of costs, the court shall take account of the financial

resources of the defendant and the nature of the burden that payment of costs will impose.

RCW 10.01.160(3); State v. Kuster, 175 Wn. App. 420, 424, 306 PJd 1022 (2013).

       Our Supreme Court's recent opinion in State v. Blazina, 182 Wn.2d 827, 344 P.3d

680 (2015), addressed whether this court should accept review of a challenge to legal

financial obligations, when the defendant failed to object below. In State v. Blazina, the

state high court clarified that RCW 10.01.160(3) requires the trial court "do more than

sign a judgment and sentence with boilerplate language stating that it engaged in the

required inquiry." Rather, the "record must reflect that the trial court made an

                                             12 

No. 31154-6-111
State v. Gunkel-Rust


individualized inquiry into the defendant's current and future ability to pay." Blazina,

182 Wn.2d at 838. This inquiry includes evaluating a defendant's financial resources,

incarceration, and other debts, including restitution. Blazina, 182 Wn.2d at 838-39. The

Blazina court noted reasons for review of legal financial obligations before collection

activities. The high court directed the Court of Appeals to exercise discretion in

determining whether to grant review, pursuant to RAP 2.5, of challenges not exercised

before the trial court.

       The trial court did not make an individualized determination of whether David

Gunkel-Rust had or would in the future possess the ability to pay discretionary legal

financial obligations. Because of the high amount of discretionary obligations, we

exercise our discretion to remand the sentence to the trial court for such an individualized

assessment.

                          Variable Term o/Community Custody

       The trial court imposed community custody for the longer of any term of early

release or twelve months. David Gunkel-Rust contends the sentencing court exceeded its

statutory authority when it imposed a variable term of community custody. The State

maintains that the trial court placed Gunkel-Rust on twelve months of community

custody and that the term is not variable. We agree with Gunkel-Rust.

       A trial court may only impose sentences that statutes authorize. State v. Albright,

144 Wn. App. 566, 568, 183 P.3d 1094 (2008). This court reviews issues of statutory

                                             13 

No. 31154-6-II1
State v. Gunkel-Rust


construction de novo as a question oflaw. State v. Wilson, 170 Wn.2d 682, 687, 244

PJd 950 (2010).

       Previously, a court could impose a variable term of community custody under

RCW 9.94A.715. But our legislature repealed RCW 9.94A.715 in 2008 in favor of fixed

terms of community custody. LAWS OF 2008, ch. 231, § 57; LAWS OF 2009, ch. 28, § 42.

Under the amended statute, RCW 9.94A.70 1(1)-(3), a court may no longer sentence an

offender to a variable term of community custody contingent on the amount of earned

release, but instead it must determine the precise length of community custody at the time

of sentencing. State v. Franklin, 172 Wn.2d 831, 836, 263 P Jd 585 (2011). David

Gunkel-Rust's contingent sentence, the longer of the period of early release or twelve

months, violates the new statute. On remand, the trial court should impose the proper

statutory community custody term of twelve months.

                                    Scrivener's Error

      David Gunkel-Rust contends that the judgment and sentence entered by the trial

court contains a scrivener's error that should be corrected on remand. He underscores the

following language as erroneous:

             If the crime [charged] is a drug offense, the type of drug involved is:
      [X] as charged in the Amended Information.

CP at 61. Because the trial court did not convict Gunkel-Rust of a drug offense, he asks

that this language be stricken from his judgment and sentence on remand. The State


                                            14 

No. 31154-6-III
State v. Gunkel-Rust


argues that there is no scrivener's error because it filed an amended information in the

case. The State does not explain how this fact obviates Gunkel-Rust's claimed error.

       Appellate courts have remanded solely for correction of a scrivener's error in a

judgment and sentence in order to ensure that the document "accurately reflects the

sentence the trial court intended." State v. Healy, 157 Wn. App. 502, 516,237 P.3d 360

(2010). A remand has included the circumstances when a judgment and sentence

misstates the crime of conviction. State v. Moten, 95 Wn. App. 927, 929, 976 P.2d 1286

(1999). Particularly since we remand this case on other grounds, we grant David Gunkel­

Rust's request to also remand with instructions to correct the scrivener's error.

                       Statement ofAdditional Grounds for Review

       David Gunkel-Rust also submits a statement of additional grounds for review, in

which he contends that he received ineffective assistance of counsel because his attorney

withheld evidence from him and delivered a weak closing argument that contributed to

his conviction. A criminal defendant can submit a pro se statement of additional grounds

for review "to identify and discuss those matters related to the decision under review that

the defendant believes have not been adequately addressed by the brief filed by the

defendant's counsel." RAP 1O.10(a). The rule additionally provides in part:

              Reference to the record and citation to authorities are not necessary
       or required, but the appellate court will not consider a defendant's
       statement of additional grounds for review if it does not inform the court of
       the nature and occurrence of alleged errors. Except as required in cases in
       which counsel files a motion to withdraw as set forth in rule 18.3(a)(2), the

                                             15
No. 31154-6-111
State v. Gunkel-Rust


       appellate court is not obligated to search the record in support of claims
       made in a defendant's statement of additional grounds for review.

RAP 10.10(c); see also State v. Alvarado, 164 Wn.2d 556,569,192 P.3d 345 (2008).

       A claim of ineffective assistance of counsel requires proving that (1) counsel's

performance was deficient, and (2) the deficient performance prejudiced the defendant.

State v. Thomas, 109 Wn.2d 222, 225-26, 743 P.2d 816 (1987). Deficient performance

occurs when counsel's performance falls below an objective standard of reasonableness.

State v. Stenson, 132 Wn.2d 668, 705, 940 P .2d 1239 (1997). This court presumes that

counsel was effective. Strickland v. Washington, 466 U.S. 668, 689-90, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984); State v. McFarland, 127 Wn.2d 322,335,899 P.2d 1251

(1995). To rebut the strong presumption that counsel's performance was effective, the

defendant bears the burden of establishing the absence of any conceivable legitimate

tactic explaining counsel's performance. State v. Hamilton, 179 Wn. App. 870, 879-80,

320 P.3d 142 (2014).

       David Gunkel-Rust complains that his attorney withheld evidence from him.

Nevertheless, defense counsel allowed Gunkel-Rust to view all available discovery.

Gunkel-Rust identifies no information withheld from him. Gunkel-Rust also complains

that his attorney implicated his guilt during closing argument, but he identifies no remark

uttered by his counsel that inculpated him. Thus, we reject Gunkel-Rust's contention of

ineffective assistance of counsel.


                                             16
No. 31154-6-III
State v. Gunkel-Rust


                                     CONCLUSION

       We affirm David Bruce Gunkel-Rust's conviction for felonious violation of a

protective order. We remand for resentencing, however. On remand, the trial court

should remove the scrivener's error suggesting that the court convicted Gunkel-Rust of a

drug offense, amend the sentence to limit community custody for one year, and conduct

an individualized determination of Gunkel-Rust's ability to pay discretionary legal

financial obligations.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





Lawrence-Berrey, 1.
                                   j





                                            17